

CONSENT, JOINDER AND SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This CONSENT, JOINDER AND SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Agreement”) is entered into as of June 7, 2016, by and among OXFORD FINANCE
LLC, a Delaware limited liability company with an office located at 133 North
Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in
such capacity, “Collateral Agent”), the Lenders listed on the signature pages
hereto (each a “Lender” and collectively, the “Lenders”) including Oxford in its
capacity as a Lender and SILICON VALLEY BANK, a California corporation with an
office located at 3003 Tasman Drive, Santa Clara, CA 95054 (“Bank” or “SVB”),
MIRAMAR TECHOLOGIES, INC. (“Miramar Technologies” or “Existing Borrower”) and,
immediately after the Merger (defined below), MIRAMAR LABS, INC., a Delaware
corporation (“Parent”), each of Existing Borrower and immediately after the
Merger, the Parent having their offices located at 2790 Walsh Ave., Santa Clara,
CA 95051. For purposes hereof, both Parent and Existing Borrower may also be
referred to herein, collectively, as the “Borrowers” and, individually, as a
“Borrower”).


RECITALS
A.    Collateral Agent, the Lenders and the Existing Borrower have entered into
that certain Loan and Security Agreement dated as of August 7, 2015 (as the same
may from time to time be amended, modified, supplemented or restated, including
by that certain Consent and First Amendment to Loan and Security Agreement dated
as of June 2, 2016, the “Loan Agreement”). The Lenders have extended credit to
the Existing Borrower for the purposes permitted in the Loan Agreement.
B.    Miramar has informed Collateral Agent and the Lenders that it desires to
enter into an Agreement and Plan of Merger and Reorganization (the “Merger
Agreement”), attached hereto as Exhibit A, and any other material agreement
related to and executed by the Borrowers in connection with the Merger Agreement
(collectively, the “Merger Documents”), pursuant to which a wholly-owned
Subsidiary of Parent will merge with and into Miramar Technologies, with Miramar
Technologies surviving as a wholly-owned Subsidiary of Parent (collectively, the
“Merger”).
C.    The Existing Borrower has requested that Collateral Agent and the Lenders
(i) consent to the Merger, (ii) amend the Loan Agreement to reflect the addition
of Parent as a Borrower under the Loan Documents and (iii) make certain other
revisions to the Loan Agreement as more fully set forth herein and Collateral
Agent and the Lenders have agreed to do so, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.











--------------------------------------------------------------------------------




AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.
2.    Consent. Subject to the terms of Section 10 below, Collateral Agent and
Lenders hereby consent to the Merger and agree that the Merger shall not, in and
of itself, constitute an Event of Default under Section 7.2 or Section 7.3 of
the Loan Agreement, provided that no other Event of Default exists on or
immediately prior to the Merger or immediately after giving effect to the
Merger.
3.     Joinder.
3.1    Additional Borrower. Parent hereby is added as a “Borrower” under the
Loan Agreement, ab initio. All references in the Loan Agreement to “Borrower”
hereafter shall mean and refer to Parent and Miramar Technologies, individually
and collectively, jointly and severally; and Parent hereafter shall have all
rights, duties and obligations of “Borrower” thereunder.
3.2    Joinder to Loan Agreement. Parent hereby joins the Loan Agreement and
each of the Loan Documents, and agrees to comply with and be bound by all of the
terms, conditions and covenants of the Loan Agreement and Loan Documents, as if
it were originally named a “Borrower” therein (but only effective as of the date
of this Agreement). Without limiting the generality of the preceding sentence,
Parent agrees that it will be jointly and severally liable, together with
Borrower, for the payment and performance of all obligations and liabilities of
Borrower under the Loan Agreement, including, without limitation, the
Obligations.
3.3    Subrogation and Similar Rights. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and any Lender may each exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement, the Loan Agreement, the Loan Documents or any related
documents, until the Obligations have been indefeasibly paid in full and at such
time as each Lender’s obligation to make Credit Extensions has terminated, each
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Collateral Agent and/or Lenders under this Agreement and the Loan Agreement) to
seek contribution, indemnification or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by Borrower with respect
to the Obligations in connection with this Agreement, the Loan Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result





--------------------------------------------------------------------------------




of any payment made by Borrower with respect to the Obligations in connection
with this Agreement, the Loan Agreement or otherwise. Any agreement providing
for indemnification, reimbursement or any other arrangement prohibited under
this section shall be null and void. If any payment is made to a Borrower in
contravention of this section, such Borrower shall hold such payment in trust
for Collateral Agent, for the ratable benefit of Lenders, and such payment shall
be promptly delivered to Collateral Agent, for the ratable benefit of Lenders,
for application to the Obligations, whether matured or unmatured.
3.4    Grant of Security Interest. To secure the prompt payment and performance
of all of the Obligations, Parent hereby grants to Collateral Agent, for the
ratable benefit of Lenders, a continuing lien upon and security interest in all
of Parent’s now existing or hereafter arising rights and interest in the
Collateral, whether now owned or existing or hereafter created, acquired, or
arising, and wherever located. Parent further covenants and agrees that by its
execution hereof it shall provide all such information, complete all such forms,
and take all such actions, and enter into all such agreements, in form and
substance reasonably satisfactory to Collateral Agent and each Lender that are
reasonably deemed necessary by Collateral Agent or any Lender in order to grant
a valid, perfected first priority security interest (subject to Permitted Liens)
to Collateral Agent, for the ratable benefit of Lenders, in the Collateral. Each
Borrower hereby authorizes Collateral Agent to file financing statements,
without notice to any Borrower, with all appropriate jurisdictions in order to
perfect or protect Collateral Agent’s and/or any Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral in
contravention of the terms of the Loan Agreement, by either Borrower or any
other Person, shall be deemed to violate the rights of Collateral Agent and each
Lender under the Code.
4.    Amendment to Loan Agreement.
4.1    All references in the Loan Documents to “Borrower” shall mean and refer
to MIRAMAR LABS, INC. and MIRAMAR TECHNOLOGIES, INC. MIRAMAR LABS, INC. shall
have all rights and obligations of a Borrower thereunder, and agrees to be bound
by all the terms and conditions of the Loan Agreement and the other Loan
Documents and hereby makes to Collateral Agent all representations, warranties,
grants of security interest and covenants contained in the Loan Agreement and
the other Loan Documents as of the date hereof, subject, in each case, to
Section 11 hereof.
4.2    Section 12.13 (Borrower Liability). New Section 12.13 hereby is added to
the Agreement as follows:
“12.13        Borrower Liability. Either Borrower may, acting singly, request
Credit Extensions hereunder. Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder. Each Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Borrower actually receives said Credit Extension, as if each Borrower
hereunder directly received all Credit Extensions. Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law
(other than the defense of payment or performance of the obligations),
including, without limitation, the benefit of California Civil Code Section 2815
permitting revocation as to future transactions and the benefit of California
Civil





--------------------------------------------------------------------------------




Code Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, and
2899 and 3433, and (b) any right to require Collateral Agent or any Lender to:
(i) proceed against any Borrower or any other person; (ii) proceed against or
exhaust any security; or (iii) pursue any other remedy. Collateral Agent and or
any Lender may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non‑judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
until the Obligations have been indefeasibly paid in full and at such time as
each Lender’s obligation to make Credit Extensions has terminated, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Collateral
Agent and the Lenders under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void. If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Collateral Agent and
the Lenders and such payment shall be promptly delivered to Collateral Agent for
application to the Obligations, whether matured or unmatured.”


5.    Limitation of Consent and Amendment.
5.1    The consent set forth in Section 2, the joinder set forth in Section 3
and the amendment set forth in Section 4 above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.
6.    This Agreement shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date) and shall remain in full force and effect.
7.    Representations and Warranties. Subject to Section 11 hereof, each
Borrower represents and warrants to Collateral Agent on and as of the date
hereof as follows:
7.1    (a) the representations and warranties contained in the Loan Documents
are true and correct in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;





--------------------------------------------------------------------------------




7.2    Borrower has the power and authority to execute and deliver this
Agreement and to perform its obligations under the Loan Agreement;
7.3    The organizational documents of Existing Borrower delivered to Collateral
Agent on the Effective Date or, with respect to Parent, on the date of this
Agreement, are true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
7.4    The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrower;
7.5    The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not (a) contravene any material law or regulation binding on or affecting
Borrower, (b) constitute an event of default under any material agreement
binding on Borrower, (c) contravene any order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) conflict with the organizational documents of
Borrower;
7.6    The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Borrower, except as
already has been obtained or made; and
7.7    This Agreement has been duly executed and delivered by Borrower and is
the binding obligation of each, enforceable against each in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.
8.    Integration. This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.
9.    Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
10.    Conditions to Effectiveness. The parties agree that this Agreement shall
be deemed effective upon:
(a)the due execution and delivery to Collateral Agent and Lenders of each of the
following:





--------------------------------------------------------------------------------




(i)
this Agreement by Miramar Technologies, the Parent, the Collateral Agent and the
Required Lenders;

(ii)
Officer’s Certificates, attached hereto as Exhibit B-1 and Exhibit B-2, duly
executed by each Borrower;

(iii)
the certificate(s) for the Shares of Miramar Technologies, together with
Assignment(s) Separate from Certificate, duly executed in blank;

(iv)
duly executed original Amended and Restated Secured Promissory Notes in favor of
each Lender according to its Term Loan Commitment Percentage;

(v)
duly executed original Warrants in favor of each Lender according to its Term
Loan Commitment Percentage;

(vi)
the Operating Documents and good standing certificates of Parent, certified by
the Secretary of State (or equivalent agency) of Parent’s jurisdiction of
organization or formation and each jurisdiction in which Parent is qualified to
conduct business, each dated as of a date no earlier than thirty (30) days prior
to the date hereof;

(vii)
a completed Perfection Certificate for Parent;

(viii)
certified copies, dated as of a date no earlier than thirty (30) days prior to
the date hereof, of financing statement searches with respect to Parent, as
Collateral Agent shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or will be terminated
or released;

(ix)
evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 of the Loan Agreement are in full force and
effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Collateral Agent, for the
ratable benefit of the Lenders; and

(x)
fully executed copies of the Merger Documents, together with evidence reasonably
satisfactory to Collateral Agent and the Lenders that the transactions
contemplated by the Merger Documents have been consummated;

(b)the filing of a UCC-1 financing statement; and





--------------------------------------------------------------------------------




11.    Miscellaneous.
11.1    This Agreement shall constitute a Loan Document under the Loan
Agreement; the failure to comply with the covenants contained herein shall
constitute an Event of Default under the Loan Agreement; and all obligations
included in this Agreement (including, without limitation, all obligations for
the payment of principal, interest, fees, and other amounts and expenses) shall
constitute obligations under the Loan Agreement and secured by the Collateral.
11.2    Each provision of this Agreement is severable from every other provision
in determining the enforceability of any provision.


12.    Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of California.
[Signature page follows.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.




COLLATERAL AGENT
AND LENDER
BORROWER


OXFORD FINANCE LLC




By: /s/ Mark Davis         
Name:   Mark Davis         
Title:   Vice President – Finance, Secretary & Treasurer            


MIRAMAR LABS, INC.




By:   /s/ R. Michael Kleine      
Name:   R. Michael Kleine      
Title:     President & CEO      





LENDER
BORROWER


SILICON VALLEY BANK






By:   /s/ Michelle Lai         
Name:   Michelle Lai         
Title:   Vice President         


MIRAMAR TECHNOLOGIES, INC. (f/k/a MIRAMAR LABS, INC.)




By:   /s/ R. Michael Kleine      
Name:   R. Michael Kleine      
Title:   President & CEO      







































[Signature Page to Consent, Joinder and Second Amendment to Loan and Security
Agreement]





--------------------------------------------------------------------------------








EXHIBIT A
MERGER DOCUMENTS
[TO BE ATTACHED]





--------------------------------------------------------------------------------





EXHIBIT B-1
CORPORATE BORROWING CERTIFICATE
MIRAMAR LABS, INC.
[TO BE ATTACHED]







--------------------------------------------------------------------------------





EXHIBIT B-2
CORPORATE BORROWING CERTIFICATE
MIRAMAR TECHNOLOGIES, INC.
[TO BE ATTACHED]





